DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/031,332 filed on 09/24/2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 10/19/2022 (marked AMENDMENTS TO THE CLAIMS), which replace all prior or other submitted versions of the claims.
	-Claims 1-14 are marked cancelled.
	-Claims 15, 21, 22, 23, 24, 25, 26, 29, 30 are amended.
-Claims 15-30 are pending.
-Claims 15-30 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Acknowledgment is made of the national stage Application Number: 17/031,332 based upon a 371 of international PCT/CN2016/094622 filed on 08/11/2016.	Acknowledgment is made of continuation of 16320922 filed on 01/25/2019.

Statement of Substance of Interview
6.	In the interest of compact prosecution, Examiner initiated an Examiner interview on 11/28/2022 with applicant’s representative Baha A Obeidat (Registration No. 66,827), to discuss applicant’s claim amendments, remarks, claim support, etc., as submitted in applicant's RCE received on 10/19/2022, in light of further consideration by examiner, specifically with respect to prior art references presented in the previous office action. Examiner inquired of applicant's representative whether applicant would consider presenting further proposed amendments to claim amendments filed for independent claims, to possibly overcome the prior art references from the previous office action, including furthermore based upon discussions with applicant’s representative of what appeared to be possible support in applicant’s specification associated with filed independent claim amendments such as “a plurality of lengths”. 
Pursuant to follow-up telephone conversations with applicant’s representative, and consideration of possible proposed claim amendments from applicant’s representative, no agreement on a further proposed amendment could be reached.
 In response, Applicant’s representative instructed examiner to proceed with prosecution on the basis of claims formally received with the 10/19/2022 RCE filed with the office, and the interview was concluded. See attached interview summary.

Response to Arguments/Remarks
6.	Applicant's remarks/arguments, see page 6-9, filed 10/19/2022, with respect to REMARKS, have been acknowledged.

7.	Applicant's remarks/arguments, see page 6-9, filed 10/19/2022, with respect to the Claim Support, have been noted.

7.	Applicant's remarks/arguments, see page 6-9, filed 10/19/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also not persuasive. Additionally, rejections for all claims as submitted are presented in the current office action.
A.	Applicant in its remarks see page 7 (ln 16-17) indicates:
 “Chen, Tang and Liao do not disclose or suggest at least the above-italicized subject matter of amended claim 15”, and furthermore,  see Page 9 (ln 3-4) “Further, Liao does not cure the deficiencies of Chen and Tang.”, and furthermore Page 9 (ln 3-4) “claims 16-19, 21 and 22 are dependent on claim 15 and are, therefore, patentable in view of Chen, Tang and Liao for at least the same reasons recited above and by virtue of the additional claim features set forth therein.”

B. 	In response, the examiner respectfully contends applicant’s remarks are not persuasive, presenting that the combination of prior art references utilized in the previous office action continue to disclose each and every claim limitation recited in claim 1 (including claim 23 which recites parallel features), inclusive of applicant’s specifically referenced italicized portions. For reference purposes disclosures from the prior art references utilized in the previous office action, as applied to the italicized portions - see applicant’s remarks Page 7 (ln 13-14) i.e. “only one length of the third region is configured for the time unit, from a plurality of lengths”, are presented below from the rejection presented in this office action (see below and office action):  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al (US-20170111160-A1) referenced hereafter as “Chen”, in view of Liao et. al (US-20170332396-A1) referenced hereafter as “Liao”, further in view of TANG et. al (US-20190089569-A1) referenced hereafter as “TANG”

(i)	Regarding the disclosures of Chen, the rejection of claim 1 presents that Chen discloses:

and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit (Chen Fig. 6  & ¶0092 see above…. DL regions 620-b and UL regions 640-b may be separated by a GP region 630-b…
    PNG
    media_image1.png
    620
    740
    media_image1.png
    Greyscale
)
Which the examiner respectfully contends and notes discloses: As noted in the figure the time unit of 14 symbols where the time unit includes a first region for a downlink transmission i.e. see depiction, a second region for an uplink transmission i.e. see depiction, and a third region set between the first region and the second region i.e. at least a 1 symbol length GP region, with only one length of 1 symbol length configured for the time unit ).

(ii)	Regarding the disclosures of Liao, where Liao is combined in the USC 103 rejection of Claim 1 with Chen, the rejection of claim 1 presents that Liao discloses:
a time unit which is comprised of 14 symbols irrespective of a subcarrier interval (Liao ¶0026 ... a new unified and scalable frame structure is proposed to meet the 5G NR requirements, to support flexible time division duplex (TDD) configurations, to support multiple numerologies… with 15 KHz subcarrier spacing and its integer … multiple… supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz ….Each radio frame in turn consists of a plurality of slot, the definition of a slot is the basic scheduling time unit in physical layer. The slot is defined as a fixed number of OFDM symbols, e.g., 14 OFDM symbols or 7 OFDM symbols for all supported numerologies); 
Which the examiner respectfully contends and notes discloses: a flexible scalable frame structure supporting multiple numerologies including all supported subcarrier spacing where a slot i.e. basic scheduling time unit can comprise a 14 symbol configuration across all subcarrier spacings i.e., irrespective of subcarrier interval;
and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region (Liao - FIG. 8 depicts downlink region, uplink region, Guard period  & ¶0026 see above; ¶0040….flexible TDD configuration indicating a number of OFDM symbols reserved for guard period);
Which the examiner respectfully contends notes discloses:  a flexible DL major slot or UL major slot where a slot can be 14 symbols corresponding to a 10 ms frame or 7 symbols corresponding to a 5ms frame, comprising i.e. the time unit includes a downlink portion i.e. a first region for downlink and a uplink portion i.e. a second region for uplink and a guard period between the first downlink portion and first uplink portion i.e. a third region set between the first region and the second region)
 and only one length of the third region is configured for the time unit , from a plurality of lengths (FIG. 8 & ¶0026, ¶0040 see above; ¶0041….there are four different configurations for guard period); 
Which the examiner respectfully contends and notes discloses: each of the flexible DL major slot or UL major slot depicted as comprising a first downlink region and a first uplink region with either 14 symbols or 7 symbols applied i.e. the time unit, can individually have a single guard period of 1 symbol length or two symbol lengths i.e. and where only one length of the third region is configured for the time unit for each configuration, where furthermore the guard period length i.e. the third region length, is chosen from a plural number of lengths i.e. plurality of lengths, including 1 symbol and 2 symbols.

(iii)	Regarding the disclosures of TANG, where TANG is combined in the USC 103 rejection of Claim 1 with Chen in view of Liao, the rejection of claim 1 presents that Tang discloses:
A communication apparatus (TANG  – FIG. 11 & ¶0114 a data transmission device 200 ... include a processor 210, a receiver 220, a transmitter 230, and a memory 240...configured to store a code and ... executed by the processor 210; ¶0115 data transmission device 200 in FIG. 11 may be network devices ... terminals) 
Which the examiner respectfully contends and notes discloses:  Apparatus – device, terminal, UE, 
comprising: circuitry, which, in operation (TANG - FIG. 11 & ¶0114 see above);
Which the examiner respectfully contends and notes discloses:  Processing circuitry executing operation.
maps a first uplink signal (TANG – FIG. 3 & ¶0045 a time domain structure includes a first downlink part 101, a second downlink part 102, a first uplink part 103, and a second uplink part 104,…..a guard period …..;¶0046 information transmitted by the first uplink part 101 corresponds to information transmitted by the first downlink part 103, and information transmitted by the second uplink part 102 corresponds to information transmitted by the second downlink part 104, as indicated by arrows); 
Which the examiner respectfully contends and notes discloses: first uplink part – first uplink signal) 
in a part (TANG - FIG. 3 & ¶0045 see above;¶0046 see above); 
Which the examiner respectfully contends notes discloses:  Part in time depicted for first uplink part. 
of a time unit (TANG - FIG. 3 & ¶0045 see above;¶0046 see above); 
Which the examiner respectfully contends and notes discloses: time domain structure – a time unit; 
the first uplink signal corresponding to a first(TANG - FIG. 3 & ¶0045 see above;¶0046 see above; ¶0050  first downlink part 101 may be configured to transmit downlink data, and accordingly, the first uplink part 103 may be configured to transmit an uplink control signaling corresponding to the downlink data); 
Which the examiner respectfully contends and notes discloses: first uplink part 101 (first uplink signal) corresponds to information transmitted by the first downlink part 103(first downlink signal));
and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit (Tang – Fig. 3 & ¶0045 see above;¶0046 see above

    PNG
    media_image2.png
    256
    507
    media_image2.png
    Greyscale

)
Which the examiner respectfully contends and notes discloses:  As noted in the figure the time unit  comprising the time domain structure where the time unit includes a first region for a downlink transmission i.e. see depiction, a second region for an uplink transmission i.e. see depiction, and a third region set between the first region and the second region i.e. at least a single length of the GP region, with only one GP length configured for the time unit ).

(iv)	As such, contrary to applicant’s remarks pertaining to the referenced italicized portions of the claim language as referenced above, the examiner respectfully presents that Liao discloses each and every portion of the subject italicized limitation, and furthermore combined with the disclosures of Chen and TANG strongly discloses this subject limitation.  As such, applicants remarks pertaining to the italicized portions of the claim limitations are not persuasive. Furthermore, applicant is directed to the USC 103 rejection of Claim 1, where each and every limitation of claim 1 (which also applies to Claim 23 with parallel/similar features) including the italicized portions referenced herein above, are rejected in combination.  Furthermore as already noted, at least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also not persuasive. Additionally, rejections for all claims as submitted are presented in the current office action.

8.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al (US-20170111160-A1) referenced hereafter as “Chen”, in view of Liao et. al (US-20170332396-A1) referenced hereafter as “Liao”, further in view of TANG et. al (US-20190089569-A1) referenced hereafter as “TANG”. 

Regarding Claim 15. Chen teaches: (Currently Amended) A communication apparatus (Chen – FIG. 6 depicted UE3; FIG. 11 & ¶0125 an example of a wireless device 800, a wireless device 900, or a UE 115 as described with reference to FIGS. 1, 2 and 8 through 10; NOTE: Apparatus – device, UE), 
comprising: circuitry, which, in operation (Chen – FIG. 11 & ¶0126 ... include adaptive subframe manager 1105, processor 1110, memory 1115, transceiver 1125, antenna 1130, and ECC module 1135... communicate, directly or indirectly, with one another (e.g., via one or more buses); ¶0127... processor 1110 may include …. a microcontroller, an application specific integrated circuit (ASIC), etc... memory 1115 may store ...including instructions that, when executed, cause the processor to perform various functions...e.g., flexible TDD subframe structure; NOTE: Computer processing circuitry which in operation performs various functions, operations), 
maps a first uplink signal (Chen - FIG. 6 Depicts regions 640-b such as for UE3 UL & ¶0092 UL regions 640-b for each UE may occupy one or more symbols at the end of the A subframe 610; NOTE: UL region 640-b pertaining to such as UE3 UL signal assigned or mapped to structure) in a part (Chen - FIG. 6 & ¶0092 see above; NOTE: part is the region comprising the symbol for UE3 UL) of a time unit (Chen - FIG. 6 & ¶0092 (ln 1-2) .. A subframe 610 may be transmitted using a subframe structure 655; NOTE: subframe 655 (or 610) is a time unit comprising the UE3 UL signal in region or symbol part depicted) which is comprised of 14 symbols (Chen – Fig. 6 depicts subframe 655 as comprised of 14 symbols; ¶0037 …A subframe may be further divided into two …. slots, each of which contains … 7 modulation symbol periods (NOTE: 2 slots of 7 symbols each, i.e., 14 symbols); NOTE: time unit comprising 14 symbols), 
the first uplink signal corresponding to a first downlink signal (Chen – FIG. 1 & ¶0030... in one subframe, ... referred to as an adaptive subframe, there may be a downlink (DL) region carrying user data and control information, a guard period, and an uplink (UL) region carrying uplink control information.., the DL region may contain scheduling information for both UL and DL transmissions; FIG. 2 & ¶0066 UE 115-a may have both DL and UL data, and the processing time from DL PDSCH to the corresponding HARQ ACK/NAK response may be much longer than the processing time from a UL grant to the corresponding PUSCH; Chen - FIG. 6 See above  & ¶0092 See above; NOTE: UE3 UL (first UL signal) in the subframe structure 655 may correspond to scheduling in any of depicted UE3 DL signals, and can be a response ACK/NACK to a downlink signal depicted for the corresponding UE3 );
and a transmitter (Chen - FIG. 11 & ¶0128... The transceiver 1125 may communicate bi-directionally, via one or more antennas...wireless links, with one or more networks,... communicate bi-directionally with a base station 105; NOTE: UE transceiver comprising a transmitter for communications with basestation), which, in operation, transmits (Chen - FIG. 1 & ¶0034 Communication links 125 ... include UL transmissions from a UE 115 to a base station 105, ... communication links 125 ..include communication using adaptive subframes as described herein; ¶0035 UEs 115 may support communication using, …adaptive subframes; FIG. 6 & ¶0092 see above; NOTE: UE3 UL is tied to an uplink transmission to base station pertaining to UE3 ) the first uplink signal (Chen - FIG. 6 & ¶0092 see above; NOTE: UE3 UL signal assigned or mapped to structure) to a base station (Chen – FIG. 1 & ¶0034 see above; NOTE: to a Basestation 105), 
wherein the part of the time unit is between a second downlink signal transmitted to another communication apparatus and a second uplink signal transmitted from the other communication apparatus (Chen – FIG. 6 & ¶0091 A subframe 610 that is multiplexed for three UEs 115. Each UE 115 may be associated with different subframe structures; ¶0092 a subframe structure 655, where the DL regions 620-b for each UE occupy one or more symbols at the beginning of the A subframe 610. Similarly, UL regions 640-b for each UE may occupy one or more symbols at the end of the A subframe 610; NOTE: Subframe or the time unit where as depicted UE1, UE2, UE3 are mapped, with UE3 UL (the part of the time unit) in between at least UE1 DL (a second downlink signal to apparatus UE1) and UE1 UL (A second UL signal transmitted from the other communication apparatus) from UL UE1), 
(Chen – FIG. 6 & ¶0091 & ¶0092 see above; NOTE: UE1 DL (the second downlink signal) and UE1 UL (the second uplink signal) are assigned to and within subframe 665 (the time unit)),
and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit (Chen Fig. 6  & ¶0092 see above…. DL regions 620-b and UL regions 640-b may be separated by a GP region 630-b…
    PNG
    media_image1.png
    620
    740
    media_image1.png
    Greyscale
NOTE: As noted in the figure the time unit of 14 symbols where the time unit includes a first region for a downlink transmission i.e. see depiction, a second region for an uplink transmission i.e. see depiction, and a third region set between the first region and the second region i.e. at least a 1 symbol length GP region, with only one length of 1 symbol length configured for the time unit ).
Chen does not appear to explicitly disclose or strongly suggest: irrespective of a subcarrier interval; from a plurality of lengths;
	Liao teaches: a time unit which is comprised of 14 symbols irrespective of a subcarrier interval (Liao ¶0026 ... a new unified and scalable frame structure is proposed to meet the 5G NR requirements, to support flexible time division duplex (TDD) configurations, to support multiple numerologies… with 15 KHz subcarrier spacing and its integer … multiple… supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz ….Each radio frame in turn consists of a plurality of slot, the definition of a slot is the basic scheduling time unit in physical layer. The slot is defined as a fixed number of OFDM symbols, e.g., 14 OFDM symbols or 7 OFDM symbols for all supported numerologies; NOTE: a flexible scalable frame structure supporting multiple numerologies including all supported subcarrier spacing where a slot i.e. basic scheduling time unit can comprise a 14 symbol configuration across all subcarrier spacings i.e., irrespective of subcarrier interval);
and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region (Liao - FIG. 8 depicts downlink region, uplink region, Guard period  & ¶0026 see above; ¶0040….flexible TDD configuration indicating a number of OFDM symbols reserved for guard period; NOTE: a flexible DL major slot or UL major slot where a slot can be 14 symbols corresponding to a 10 ms frame or 7 symbols corresponding to a 5ms frame, comprising i.e. the time unit includes a downlink portion i.e. a first region for downlink and a uplink portion i.e. a second region for uplink and a guard period between the first downlink portion and first uplink portion i.e. a third region set between the first region and the second region ), and only one length of the third region is configured for the time unit , from a plurality of lengths (FIG. 8 & ¶0026, ¶0040 see above; ¶0041….there are four different configurations for guard period; NOTE: each of the flexible DL major slot or UL major slot depicted as comprising a first downlink region and a first uplink region with either 14 symbols or 7 symbols applied i.e. the time unit, can individually have a single guard period of 1 symbol length or two symbol lengths i.e. and where only one length of the third region is configured for the time unit for each configuration, where furthermore the guard period length i.e. the third region length, is chosen from a plural number of lengths i.e. plurality of lengths, including 1 symbol and 2 symbols) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Liao, since Liao enables a unified and scalable frame structure proposed to meet 5G NR requirements, to support flexible time division duplex (TDD) configurations, to support multiple numerologies, and to adapt to the channel properties of different spectrums up to 100 GHz(Liao - ¶0026).
While Chen in view of Liao Teaches: A communication apparatus, comprising: circuitry, which, in operation, maps a first uplink signal in a part of a time unit which is comprised of 14 symbols irrespective of a subcarrier interval, the first uplink signal corresponding to a first downlink signal; and a transmitter, which, in operation, transmits the first uplink signal to a base station, wherein the part of the time unit is between a second downlink signal transmitted to another communication apparatus and a second uplink signal transmitted from the other communication apparatus, , and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit, from a plurality of lengths.
Assuming arguendo (emphasis added Chen in view of LIAO discloses claim features as disclosed and noted) Chen in view of Liao does not appear to explicitly teach or strongly suggest: a first downlink signal;
TANG teaches: A communication apparatus (TANG  – FIG. 11 & ¶0114 a data transmission device 200 ... include a processor 210, a receiver 220, a transmitter 230, and a memory 240...configured to store a code and ... executed by the processor 210; ¶0115 data transmission device 200 in FIG. 11 may be network devices ... terminals NOTE: Apparatus – device, terminal, UE), 
comprising: circuitry, which, in operation (TANG - FIG. 11 & ¶0114 see above; NOTE: Processing circuitry executing operation), 
maps a first uplink signal (TANG – FIG. 3 & ¶0045 a time domain structure includes a first downlink part 101, a second downlink part 102, a first uplink part 103, and a second uplink part 104,…..a guard period …..;¶0046 information transmitted by the first uplink part 101 corresponds to information transmitted by the first downlink part 103, and information transmitted by the second uplink part 102 corresponds to information transmitted by the second downlink part 104, as indicated by arrows; NOTE: first uplink part – first uplink signal) 
in a part (TANG - FIG. 3 & ¶0045 see above;¶0046 see above; NOTE: Part in time depicted for first uplink part ) 
of a time unit (TANG - FIG. 3 & ¶0045 see above;¶0046 see above; NOTE: time domain structure – a time unit ); 
the first uplink signal corresponding to a first(TANG - FIG. 3 & ¶0045 see above;¶0046 see above; ¶0050  first downlink part 101 may be configured to transmit downlink data, and accordingly, the first uplink part 103 may be configured to transmit an uplink control signaling corresponding to the downlink data; NOTE: first uplink part 101 (first uplink signal) corresponds to information transmitted by the first downlink part 103(first downlink signal));
and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit (Tang – Fig. 3 & ¶0045 see above;¶0046 see above;

    PNG
    media_image2.png
    256
    507
    media_image2.png
    Greyscale

NOTE: :  As noted in the figure the time unit  comprising the time domain structure where the time unit includes a first region for a downlink transmission i.e. see depiction, a second region for an uplink transmission i.e. see depiction, and a third region set between the first region and the second region i.e. at least a single length of the GP region, with only one GP length configured for the time unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with in view of LIAO the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 16. (Previously Presented) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 15, 
furthermore Chen discloses: wherein the downlink signal is a downlink data signal transmitted to the communication apparatus (Chen – FIG. 1 & ¶0030 see claim 1; Chen - FIG. 6 See Claim 1  & ¶0092 See Claim 1; NOTE: any of the UE3 DL symbols (DL signal) are DL data/Control in the subframe structure 655 are transmitted to UE3 – communication apparatus), and the first uplink signal is a response signal (Chen - FIG. 2 & ¶0066 UE 115-a may have both DL and UL data, and the processing time from DL PDSCH to the corresponding HARQ ACK/NAK response may be much longer than the processing time from a UL grant to the corresponding PUSCH; NOTE: UL data/Control can comprise ACK/NACK response feedback as in UE3-UL (data/control in fig. 6),
furthermore TANG discloses: wherein the first downlink signal is a downlink data signal transmitted to the communication apparatus, and the first uplink signal is a response signal corresponding to the first downlink signal (¶0050  first downlink part 101 may be configured to transmit downlink data, and accordingly, the first uplink part 103 may be configured to transmit an uplink control signaling corresponding to the downlink data…the uplink control signaling may include ACK/NACK information; NOTE: first downlink signal – data first uplink is uplink control – HARQ ACK/NACK feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 17. (Previously Presented) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 15, 
furthermore Chen discloses: wherein the second downlink signal is a downlink data signal transmitted to the other communication apparatus, and the second uplink signal is a response signal (Chen – FIG. 1 & ¶0030 See claim1…the DL region may contain scheduling information for both UL and DL transmissions; Chen - FIG. 2 & ¶0066 UE 115-a may have both DL and UL data, and the processing time from DL PDSCH to the corresponding HARQ ACK/NAK response may be much longer than the processing time from a UL grant to the corresponding PUSCH; FIG. 6 & ¶0091 See claim 1 …A subframe 610 that is multiplexed for three UEs 115.; ¶0092 a subframe structure 655, where the DL regions 620-b for each UE occupy one or more symbols at the beginning of the A subframe 610. Similarly, UL regions 640-b for each UE may occupy one or more symbols at the end of the A subframe 610; NOTE: Subframe or the time unit where as depicted UE1, UE2, UE3 are mapped, where UE1 DL (a second downlink signal to apparatus UE1) is depicted as carrying DL data/Control signaling associated with UE1 (other communication apparatus) and UE1 UL (A second UL signal transmitted from the other communication apparatus)  is depicted as UL/data control signaling associated with UE1 scheduled by or corresponding to DL data/control where a UL data/Control can comprise ACK/NACK response feedback),
furthermore TANG discloses: wherein the second downlink signal is a downlink data signal transmitted, and the second uplink signal is a response signal corresponding to the second downlink signal (TANG - FIG. 6(a), ¶0081, the second downlink part is configured to transmit downlink data, ... and the second uplink part is configured to transmit an uplink control signaling corresponding to the downlink data…the uplink control signaling may include ACK/NACK information; FIG. 9 & ¶0105 .. In S120, if information is not transmitted in the first downlink part, then the data, the signaling, and the like, as described in the foregoing portion of FIG. 6 may be transmitted; NOTE: a time unit such as in FIG. 6(a) where the second downlink signal is data and the second uplink signal is a response signal such as UL ACK/NACK which can also be used in conjunction with time unit structure of FIG. 9 with corresponding first down link signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 18. (Previously Presented) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 15, 
furthermore TANG discloses: wherein the first downlink signal is control information transmitted to the communication apparatus, and the first uplink signal is an uplink data signal indicated by the first downlink signal (TANG - FIG. 3 & ¶0053 … the first downlink part 101 may be configured to transmit a first downlink control signaling and the downlink data, and accordingly, the first uplink part 103 may be configured to transmit a first uplink control signaling corresponding to the downlink data; NOTE: first down link part is control signaling indicating or corresponding to data transmitted on UL for first uplink part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 19. (Previously Presented) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 15, 
furthermore Chen discloses: wherein the second downlink signal is downlink control information transmitted to the other communication apparatus, and the second uplink signal is an uplink data signal (Chen – FIG. 1 & ¶0030 See claim1…the DL region may contain scheduling information for both UL and DL transmissions; Chen - FIG. 2 & ¶0066 UE 115-a may have both DL and UL data, and the processing time from DL PDSCH to the corresponding HARQ ACK/NAK response may be much longer than the processing time from a UL grant to the corresponding PUSCH; FIG. 6 & ¶0091 See claim 1 …A subframe 610 that is multiplexed for three UEs 115.; ¶0092 a subframe structure 655, where the DL regions 620-b for each UE occupy one or more symbols at the beginning of the A subframe 610. Similarly, UL regions 640-b for each UE may occupy one or more symbols at the end of the A subframe 610; NOTE: Subframe or the time unit where as depicted UE1, UE2, UE3 are mapped, where UE1 DL (a second downlink signal to apparatus UE1) is depicted as carrying DL data/Control signaling associated with UE1 (other communication apparatus) and UE1 UL (A second UL signal transmitted from the other communication apparatus)  is depicted as UL/data control signaling associated with UE1 scheduled by or corresponding to DL data/control where a UL data/Control can comprise scheduled PUSCH data),
furthermore TANG discloses: wherein the second downlink signal is downlink control information transmitted, and the second uplink signal is an uplink data signal indicated by the second downlink signal (TANG – FIG. 3 & ¶0050…. The second downlink part 102 may be configured to transmit a downlink control signaling, and accordingly, the second uplink part 104 may be configured to transmit the uplink data scheduled by the downlink control signaling; NOTE: NOTE:  second down link part is control signaling indicating or corresponding to data transmitted on UL for second uplink part ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 20. (Previously Presented) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 15, 
furthermore Chen discloses: wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission, and a third region set between the first region and the second region (Chen FIG. 6 & ¶ 0091 …scheduled within a DL region 620-a or UL region 640-a of an adaptive subframe by affect the manner in which a given UE 115 treats the guard period ; NOTE: a region 655 with specific consecutive downlink symbols in a downlink first region, another second region for only uplink and a third associated with GP (guard or gap) region).

Regarding Claim 21. (Currently Amended) Chen in view of Liao and TANG teaches:  The communication apparatus according to the claim 16, 

furthermore TANG discloses: wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission, and a third region set between the first region and the second region, and wherein a time interval between the second downlink signal and the second uplink signal is a number of symbols that equals a total number of symbols of the third region and of the first uplink signal (TANG –  FIG. 3 & ¶0045 a time domain structure;¶0046 information transmitted by the first uplink part 101 corresponds to information transmitted by the first downlink part 103, and information transmitted by the second uplink part 102 corresponds to information transmitted by the second downlink part 104, as indicated by arrows; FIG. 4 & ¶0064 TTD self contained unit…of .. symbols; NOTE: Fig. 3 depicts a time domain structure – time unit with a first region with two consecutive downlink signals, a second region for two consecutive uplink signals, and a third region GP in between, wherein a time interval between the second downlink signal in the respective downlink part and the second uplink signal in the respective uplink part equals total time interval in between comprising the GP and First uplink part where per FIG. 4, the intervals are time domain symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 22. (Currently Amended) Chen in view of Liao and TANG teaches: The communication apparatus according to the claim 18, 

furthermore TANG discloses: wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission, and a third region set between the first region and the second region, and wherein a time interval between the second downlink signal and the second uplink signal is a number of symbols that equals a total number of symbols of the third region and of a first downlink control signal (TANG –  FIG. 3 & ¶0045 a time domain structure;¶0046 information transmitted by the first uplink part 101 corresponds to information transmitted by the first downlink part 103, and information transmitted by the second uplink part 102 corresponds to information transmitted by the second downlink part 104, as indicated by arrows; FIG.3 & ¶0050… the first downlink part 101 … configured to transmit downlink data, …., the first uplink part 103 ….transmit an uplink control signaling corresponding to the downlink data. The second downlink part 102 ….configured to transmit a downlink control signaling, and accordingly, the second uplink part 104 …configured to transmit the uplink data scheduled by the downlink control signaling ; FIG. 4 & ¶0064 TTD self contained unit…of .. symbols; NOTE: Fig. 3 depicts a time domain structure – time unit with a first region with two consecutive downlink signals a first downlink signal i.e. second downlink part 102 and a second downlink signal i.e. first downlink part 101 , a second region for two consecutive uplink signals, and a third region GP in between, wherein a time interval between the second downlink signal (first downlink part 101) in the respective downlink part and the second uplink signal (i.e. first uplink 103) in the respective uplink part equals total time interval in between - comprising the GP and the first downlink signal (second downlink part 102 configured to transmit downlink control signaling) where per FIG. 4, the intervals are time domain symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Liao and TANG, further with the teachings of TANG, since TANG enables full utilization of time domain resources avoid wastage of time domain resources by time domain structure that fully utilize the processing time interval (TANG - ¶0108).

Regarding Claim 23. (Currently Amended) Chen teaches: A communication method (Chen FIG.13 a method 1300 for flexible TDD subframe structure; NOTE: methods for communicating according to subframe configuration),
(See rejection of Claim 15. Claim 23 recites similar and parallel features to Claim 15 and Claim 23 is the accompanying method to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
comprising: mapping a first uplink signal in a part of a time unit which is comprised of 14 symbols irrespective of a subcarrier interval, the first uplink signal corresponding to a first downlink signal; and transmitting the first uplink signal to a base station, wherein the part of the time unit is between a second downlink signal transmitted to another communication apparatus and a second uplink signal transmitted from the other communication apparatus, are is-assigned within the time unit, and wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission and a third region set between the first region and the second region, and only one length of the third region is configured for the time unit, from a plurality of lengths (See rejection of Claim 15. Claim 23 recites similar and parallel features to Claim 15 and Claim 23 is the accompanying method to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 24. (Currently Amended) Chen in view of Liao and TANG teaches: The communication method according to the claim 23, 
(See rejection of Claim 16. Claim 24 recites similar and parallel features to Claim 16 and Claim 24 is the accompanying method to Claim 16, and the rationale for the rejection of claim 16 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate) wherein the first downlink signal is a downlink data signal transmitted to a communication apparatus, and the first uplink signal is a response signal corresponding to the first downlink signal (See rejection of Claim 16. Claim 24 recites similar and parallel features to Claim 16 and Claim 24 is the accompanying method to Claim 16, and the rationale for the rejection of claim 16 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 25. (Previously Presented) Chen in view of Liao and TANG teaches: The communication method according to the claim 23, (See rejection of Claim 17. Claim 25 recites similar and parallel features to Claim 17 and Claim 25 is the accompanying method to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
wherein the second downlink signal is a downlink data signal transmitted to the other communication apparatus, and the second uplink signal is a response signal corresponding to the second downlink signal (See rejection of Claim 17. Claim 25 recites similar and parallel features to Claim 17 and Claim 25 is the accompanying method to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 26. (Currently Amended) Chen in view of Liao and TANG teaches: The communication method according to the claim 23, 
(See rejection of Claim 18. Claim 26 recites similar and parallel features to Claim 18 and Claim 26 is the accompanying method to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate) wherein the first downlink signal is control information transmitted to a communication apparatus, and the first uplink signal is an uplink data signal indicated by the first downlink signal (See rejection of Claim 18. Claim 26 recites similar and parallel features to Claim 18 and Claim 26 is the accompanying method to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 27. (Previously Presented) Chen in view of Liao and TANG teaches: The communication method according to the claim 23, 
(See rejection of Claim 19. Claim 27 recites similar and parallel features to Claim 19 and Claim 27 is the accompanying method to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate) wherein the second downlink signal is a downlink control information transmitted to the other communication apparatus, and the second uplink signal is an uplink data signal indicated by the second downlink signal (See rejection of Claim 19. Claim 27 recites similar and parallel features to Claim 19 and Claim 27 is the accompanying method to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 28. (Previously Presented) Chen in view of Liao and TANG teaches: The communication method according to the claim 23, 
(See rejection of Claim 20. Claim 28 recites similar and parallel features to Claim 20 and Claim 28 is the accompanying method to Claim 20, and the rationale for the rejection of claim 20 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate)
wherein the time unit includes a first region for a downlink transmission, a second region for an uplink transmission, and a third region set between the first region and the second region (See rejection of Claim 20. Claim 28 recites similar and parallel features to Claim 20 and Claim 28 is the accompanying method to Claim 20, and the rationale for the rejection of claim 20 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 29. (Currently Amended) Chen in view of Liao and TANG teaches: The communication method according to the claim 24, 
(See rejection of Claim 21. Claim 29 recites similar and parallel features to Claim 21 and Claim 29 is the accompanying method to Claim 21, and the rationale for the rejection of claim 21 applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate)
 (See rejection of Claim 21. Claim 29 recites similar and parallel features to Claim 21 and Claim 29 is the accompanying method to Claim 21, and the rationale for the rejection of claim 21 applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 30. (Currently Amended) Chen in view of Liao and TANG teaches: The communication method according to the claim 26, 
(See rejection of Claim 22. Claim 30 recites similar and parallel features to Claim 22 and Claim 30 is the accompanying method to Claim 22, and the rationale for the rejection of claim 22 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate)
 (See rejection of Claim 22. Claim 30 recites similar and parallel features to Claim 22 and Claim 30 is the accompanying method to Claim 22, and the rationale for the rejection of claim 22 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        12/2/ 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414